Citation Nr: 0715364	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-00 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for heart disease with 
hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
head injury.  

4.  Service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1972 to July 1976.  

By rating action in May 1980, the RO, in part, denied service 
connection for hypertension and the residuals of a head 
injury.  By rating action in April 1982, the RO, in part, 
denied service connection for a back disability.  The veteran 
and his representative were notified of these decisions and 
did not appeal.  

In August 1984, the Board of Veterans' Appeals (Board) denied 
service connection for residuals of a head injury, 
characterized at that time as a seizure disorder.  

By rating actions in December 1985, and July 1986, the RO 
found, in part, that new and material evidence had not been 
submitted to reopen the claims of service connection for 
hypertension, a back disability, and residuals of a head 
injury.  

In October 1989, the Board denied service connection for a 
back disability and denied service connection for residuals 
of a head injury, manifested by seizure disorder and 
headaches.  

In rating decisions dated in January 2000 and June 2000, the 
RO denied service connection for the residuals of a head 
injury, a back disorder, and heart disease.  

By rating action in June 2001, the RO, in part, denied 
service connection for a low back disability, residuals of a 
head injury, and heart disease, characterized as ischemic 
cardiomyopathy on a de novo basis.  

In a March 2003 decision, which was appealed by the veteran, 
the RO found that new and material evidence had not been 
submitted to reopen the claims of service connection for 
heart disease, a back disability, and residuals of a head 
injury.  In a June 2004 rating decision, which was also 
appealed by the veteran, the RO denied service connection for 
PTSD.  The latter issue was initially denied by the RO as not 
well grounded in May 1999, and was readjudicated on a de novo 
basis based on a request to readjudicated the claim received 
in July 2002.  See VAOPGCPREC 03-2001.  In August 2005, a 
hearing was held at the RO before the undersigned member of 
the Board.  

The issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for 
heart disease with hypertension, a back disability, and 
residuals of a head injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

3.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1112, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for PTSD, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the claim of service 
connection for PTSD, a letter dated in April 2004, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was notified of the 
evidence that was required to substantiate his claim, which 
information and evidence, if any, that he was to provide VA 
and which information and evidence, if any, that VA would 
attempt to obtain on his behalf, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  The veteran was afforded a VA psychiatric examination 
during the pendency of this appeal, and testified at a 
personal hearing before the undersigned member of the Board 
at the RO in August 2005.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for PTSD, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during service.  38 U.S.C.A. 
§§ 1110, 1131 (2006).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1131, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2006) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2005); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Governing VA regulations provide that personality disorders 
are not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).  Accordingly, 
service connection for any personality disorder would not be 
warranted.  

Factual Analysis

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence does not support a finding of service connection for 
PTSD.  

The veteran contends that he suffers from PTSD as a result of 
various traumatic incidents he experienced in service, 
including seeing a soldier blown up during grenade training, 
being beaten during a riot in Japan, being pistol whipped 
during a mugging in North Carolina, and being threatened by a 
drunken soldier with a gun.  The Board notes, however, that 
the veteran has never been treated for or diagnosed with 
PTSD.  

In any event, the veteran was afforded a VA psychiatric 
examination in May 2004, for the specific purpose of 
determining whether he had PTSD.  The examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's medical and personal history, 
including his account of his traumatic experiences in 
service.  The examiner noted that the veteran's description 
of his experiences were "often fantastic" and 
"inconsistent in nature, more likely reflecting psychotic 
beliefs [and] thought processes rather than simply faulty 
memory."  He also indicated that the veteran's tendencies 
for misstatements, exaggeration, and apparent misattribution, 
made it difficult to separate fact from fantasy.  The 
examiner specifically found the veteran's description of the 
claimed hand grenade incident highly implausible.  

Moreover, the veteran was given a battery of psychological 
tests which failed to reveal any evidence of PTSD and 
suggested potential pathological response bias.  In this 
case; however, the examiner indicated that there was ample 
evidence of a psychotic process, including possible somatic 
delusions.  He commented that while the veteran may have 
occasional anxiety related symptoms from the one documented 
head injury that resulted in a 11/2-inch laceration on his 
forehead in 1975, the veteran did not meet the criteria for a 
diagnosis of PTSD.  The examiner pointed out that the head 
injury did not appear to be of major severity and that there 
was no evidence of any subsequent behavioral changes during 
service.  While there was a single diagnosis of schizophrenia 
in the past, which he suggested was still a possible 
diagnosis, the examiner noted that there was no indication in 
the record of any periods of decompensation.  He also noted, 
and the evidence of record clearly documents, that the 
veteran has a long history of drug abuse, including LSD and  
amphetamines, among other drugs, and opined that his 
polysubstance abuse could have produced a psychotic reaction.  
The diagnosis was psychosis, not otherwise specified.  

The competent medical evidence of record clearly and 
unambiguously shows that the veteran does not meet the 
diagnostic criteria for a diagnosis of PTSD at present.  The 
Board finds the May 2004 VA psychiatric opinion most 
persuasive as it was based on a detailed analysis of all of 
the evidence of record, including the veteran's claimed 
stressors, extensive psychological testing and a one-on-one 
evaluation.  The opinion included a detailed discussion of 
all relevant facts, addressed the various manifestations 
suggestive of other possible diagnoses, and offered a 
rational and plausible explanation for concluding that the 
veteran does not have PTSD.  It is also significant that the 
opinion was rendered in light of the DSM-IV criteria.  38 
C.F.R. § 4.125 (2006); see also Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  

While the veteran believes that his current psychiatric 
problems are related to service, as a layperson, he is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  

As there is no current diagnosis of PTSD, service connection 
for PTSD is denied.  


ORDER

Service connection for PTSD, is denied.  


REMAND

As to the remaining issue on appeal, the Board notes that a 
recent decision by the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), Kent v. 
Nicholson, 20 Vet. App. 1 (2006), addressed the question of 
whether VA adequately fulfilled the duty to notify under 
38 U.S.C. § 5103(a) with respect to the appellant's claims to 
reopen.  In order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, VCAA notice requires that VA inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to reopen his claims of service 
connection for heart disease with 
hypertension, a back disability, and 
residuals of a head injury (See Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and to 
establish a disability rating and 
effective date for the service connection 
claims per Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In compliance 
with the directives of Kent, the VCAA 
notice should include specific notice of 
why each of the prior finally-decided 
claims was previously denied and what 
constitutes material evidence for the 
purpose of reopening each claim.

2.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


